     Case 2:19-cv-01688-JCM-EJY Document 8 Filed 06/19/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      FRANCISCO VIDAL,                                     Case No. 2:19-cv-01688-JCM-EJY
4
                                           Plaintiff                   ORDER
5            v.

6     STEVE SISOLAK et al.,
                                      Defendants
7

8           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

9    by a former state prisoner. On May 13, 2020, this court issued an order directing plaintiff

10   to file his updated address and an application to proceed in forma pauperis by a non-

11   prisoner with this court within 30 days. (ECF No. 6 at 2). The 30-day period has now
     expired, and plaintiff has not filed his updated address, filed an application to proceed in
12
     forma pauperis by a non-prisoner, or otherwise responded to the court’s order.
13
            District courts have the inherent power to control their dockets and “[i]n the
14
     exercise of that power, they may impose sanctions including, where appropriate . . .
15
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
16
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
17
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
18
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
19
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
20
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
21
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
22
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
23   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
24   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
25   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
26   local rules).
27          In determining whether to dismiss an action for lack of prosecution, failure to obey
28   a court order, or failure to comply with local rules, the court must consider several factors:
                                                       1
     Case 2:19-cv-01688-JCM-EJY Document 8 Filed 06/19/20 Page 2 of 3



1
     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
2
     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
3
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
4    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
5    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
6           Here, the court finds that the first two factors, the public’s interest in expeditiously
7    resolving this litigation and the court’s interest in managing the docket, weigh in favor of
8    dismissal. The third factor, risk of prejudice to defendants, also weighs in favor of
9    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
10   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

11   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

12   disposition of cases on their merits—is greatly outweighed by the factors in favor of

13   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

14   the court’s order will result in dismissal satisfies the “consideration of alternatives”

15   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
     F.2d at 1424. The court’s order requiring plaintiff to file his updated address and file an
16
     application to proceed in forma pauperis by a non-prisoner with the court within 30 days
17
     expressly stated: “It is further ordered that, if plaintiff Vidal fails to timely update his
18
     address and file an application to proceed in forma pauperis by a non-prisoner or pay the
19
     full filing fee of $400, the court will dismiss this case without prejudice.” (ECF No. 6 at 3).
20
     Thus, plaintiff had adequate warning that dismissal would result from his noncompliance
21
     with the court’s order to file his updated address and an application to proceed in forma
22
     pauperis by a non-prisoner within 30 days.
23
     ///
24
     ///
25
     ///
26
     ///
27   ///
28   ///
                                                   2
     Case 2:19-cv-01688-JCM-EJY Document 8 Filed 06/19/20 Page 3 of 3



1
           It is therefore ordered that this action is dismissed without prejudice based on
2
     plaintiff’s failure to file an updated address and an application to proceed in forma
3
     pauperis by a non-prisoner in compliance with this court’s May 13, 2020, order.
4          It is further ordered that the clerk of court will enter judgment accordingly.
5

6          DATED June
                 THIS 1,____
                         2020.
                             day of June 2020.

7

8                                                     UNITED STATES DISTRICT JUDGE

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  3
